2018 IL App (1st) 171842

                                                                            FIRST DISTRICT
                                                                            FOURTH DIVISION
                                                                            May 17, 2018

1-17-1842

SELMA DEDIC,                                                            )
                                                                        )    Appeal from
     Plaintiff-Appellant,                                               )    the Circuit Court
                                                                        )    of Cook County
           v.                                                           )
                                                                        )    16-CH-14099
BOARD OF NORTH SHORE TOWERS CONDOMINIUM                                 )
ASSOCIATION,                                                            )    Honorable
                                                                        )    Diane Joan Larsen,
     Defendant-Appellee.                                                )    Judge Presiding

       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Burke and Justice Gordon concurred in the judgment and opinion.

                                          OPINION

¶1     Condominium unit owner Selma Dedic sought a permanent injunction to prevent the

board of managers of North Shore Towers Condominium Association (Board) from levying a

$1.01 million special assessment to remediate all 90 balconies in her residential condominium

complex in Skokie, Illinois, and from executing a contract to perform the work. 1 Dedic

contended the Board could not proceed until it held a referendum vote of the unit owners. The

community’s declaration of condominium ownership and the Condominium Property Act (Act)

provide that the imposition of a special assessment of this magnitude may be nullified by an

owner referendum. 765 ILCS 605/18(a)(8)(ii) (West 2014) (20% of condominium association

members may demand a referendum of a large special assessment, and unless a majority of

voters reject the assessment, it is ratified). However, regardless of the size of a special

       1
       Dedic has consistently omitted the word “Towers” when referring to the Board, the
condominium association, and the condominium complex. We have used the names that appear in the
condominium declaration.
1-17-1842
assessment, if it addresses an “emergenc[y]” or is “mandated by law,” then owners are not

entitled to vote. 765 ILCS 605/18(a)(8)(ii), (iv) (West 2014). It is undisputed that Dedic’s

balcony, situated within an interior courtyard of the 40-year-old condominium complex, had not

deteriorated to the extent that it posed an imminent safety concern to her. After a two-day bench

trial, the circuit court judge found that the railings of 56 of the 90 balconies could not withstand

the 200-pound minimum point load required by local building code and, thus, remediation was

an “emergency” and was also “mandated by law.” On appeal, Dedic contends the evidence

showed that only a handful of the balconies actually presented an immediate danger, that a

general refurbishment of the balconies may be prudent and a sign of good property management

but is not an “emergency,” and that, until the Board undertook “extensive repairs,” it would not

be “mandated by law” to retrofit or replace the balcony railings so that their height and spindle

spacing conformed with a new or updated building code.

¶2      The Board adopted the special assessment on September 21, 2016, based on competitive

bids, which had been received in June and August 2016, and the Board intended to proceed with

immediate repairs of the most critical balconies before the arrival of winter weather. However,

Dedic and 21 other unit owners petitioned the Board on October 4, 2016, to hold a referendum.

Section 14(g) of the North Shore Towers condominium association declaration of condominium

ownership allows unit owners to call a referendum vote on any special assessment passed by the

Board that exceeds 115% of the sum of the prior year’s regular and special assessments. That

section states:

            “(g) Special Assessment. The Board may levy a special assessment (1) to pay (or to

        build up reserves to pay) extraordinary expenses incurred (or to be incurred) by the

        Association for a specific purpose including, without limitation, to make additions,



                                               -2-
1-17-1842
       alterations or improvements to the Common Elements, *** or (4) to cover the cost of an

       emergency. Any special assessment, which will require the aggregate payment with

       respect to a Unit which results in a sum or all regular separate assessments payable in the

       current fiscal year exceeding 115% of the sum of all regular and special assessments

       payable during the preceding fiscal year, the Board, upon written petition of the Unit

       Owners with twenty percent (20%) of the votes of the Association delivered to the Board

       within fourteen (14) days of the Board action, shall call a meeting of the Unit Owners

       within thirty (30) days of the date of delivery of the petition to consider the special

       assessment; unless a majority of the total votes of the Unit Owners are cast at the meeting

       to reject the special assessment, it is ratified. Special assessments related to emergencies

       or mandated by law may be adopted by the Board without Unit Owner approval and will

       not be subject to the Unit Owners’ right to petition as mentioned above. Each Owner

       shall be responsible for the payment of the amount of the special assessment multiplied

       by the Unit’s Undivided Interest [in the Common Elements appurtenant to a Unit as

       allocated in the original Declaration].” (Emphasis added.)

¶3     Section 14(h) of the declaration further addresses emergency special assessments and

defines the term “emergency,” stating:

            “(h) Emergencies. The Board may levy a special assessment for expenditures related

       to emergencies or mandated by law, without being subject to Unit Owner approval of [or]

       the Unit Owners’ right to petition as mentioned in section (g) above. An emergency is

       defined as an immediate danger to the structural integrity of the Common Elements or to

       the life, health, safety or property of the Unit Owners.”

¶4     These provisions are consistent with the Act’s general rules concerning the minimum



                                               -3-
1-17-1842
content of condominium bylaws. Section 18(a)(8) of the Act stated in relevant part:

        “(ii) that except as provided in subsection (iv) below, if an adopted budget or any

        separate assessment adopted by the board would result in the sum of all regular and

        separate assessments payable in the current fiscal year exceeding 115% of the sum of all

        regular and separate assessments payable during the preceding fiscal year, the board of

        managers, upon written petition by unit owners with 20 percent of the votes of the

        association delivered to the board within 14 days of the board action, shall call a meeting

        of the unit owners within 30 days of the date of delivery of the petition to consider the

        budget or separate assessment; unless a majority of the total votes of the unit owners are

        cast at the meeting to reject the budget or separate assessment, it is ratified, *** (iv) that

        separate assessments for expenditures relating to emergencies or mandated by law may

        be adopted by the board of managers without being subject to unit owner approval or the

        provisions of item (ii) above or item (v) below. As used herein, ‘emergency’ means an

        immediate danger to the structural integrity of the common elements or to the life, health,

        safety or property of the unit owners ***[.]” (Emphases added.) 765 ILCS

        605/18(a)(8)(ii), (iv) (West 2014).

¶5      The Board declined to schedule a unit owners’ vote. Attorney Kerry T. Bartell, who

specializes in Illinois community association law, sent Dedic an explanatory letter, stating in

part:

        “It is the opinion of [the licensed, independent structural engineering firm engaged by the

        Board] that a number of the balconies are unsafe for use by the homeowners, and [this

        law firm] understand[s] that the Board has already advised those owners to refrain from

        using them until the repairs can be completed. This is an immediate life and safety hazard



                                                -4-
1-17-1842
       for the property and we understand it affects many of the balconies. Pursuant to the Act,

       this is an emergency repair and therefore, the petition that you submitted is ineffective

       and not appropriate. Accordingly, the Board will not be calling a meeting of the owners

       to vote on the rejection of the special assessment since this remedy is not available to you

       at this time.”

¶6     On October 27, 2016, Dedic filed, in Cook County circuit court, her two-count complaint

for preliminary and permanent injunctive relief in which she alleged that the Board violated both

the condominium declaration and the Act because “approximately 96% of the contemplated

work is not required to be, nor is it, ‘immediate’ ” and it does not constitute an “emergency.”

Dedic further alleged she had been deprived of “a ‘due process’ or voting right” under the

condominium declaration and the Act. She asked the court to prevent the implementation of the

special assessment until a unit owner referendum had been conducted and to prevent the Board

from entering into any contract to repair, replace, or perform work on balconies not in need of

immediate repair. After the Board filed an answer denying the material allegations, the parties

abbreviated their discovery and filed stipulated facts and joint trial exhibits to be used at the

hearing on Dedic’s motion for a preliminary injunction. There was no dispute over the

qualifications of the opposing structural engineering experts, and the joint exhibits included the

engineers’ reports and deposition transcripts. When the hearing began, Dedic proposed that her

motion be treated as one for a permanent, rather than preliminary, injunction, and with the

Board’s agreement, the judge ruled that Dedic would be held to the higher standard of proving

the merits of her claim. We will set out the undisputed facts before summarizing the trial

testimony and the court’s ruling.

¶7     North Shore Towers is a 90-unit, residential condominium development in Skokie,



                                               -5-
1-17-1842
consisting of two, six-story buildings. The property is situated at the intersection of Gross Point

Road and Golf Road, and the buildings’ addresses are 9558 and 9560 Gross Point Road. The

complex was developed in 1979, and the buildings were nearing 40 years of age in early 2015

when the Board received complaints about the condition of certain balconies. Each condo has

two or three bedrooms and an appurtenant balcony. The balconies each measure approximately

23 feet by 5 feet, with some variation among the units, and they are considered limited common

elements of the property.

¶8     The condominium declaration and Act require the Board to provide for the operation,

care, upkeep, maintenance, replacement, and improvement of the common elements. 765 ILCS

605/18.4(a) (West 2014). The Board may levy and spend special assessments to pay for the

common benefit of all the owners. 765 ILCS 605/18.4(c) (West 2014). The members and officers

of the Board must exercise due care in the exercise of their duties and are held to be fiduciaries

to the unit owners. 765 ILCS 605/18.4 (West 2014).

¶9     In the spring of 2015, the Board retained the engineering and architectural firm of Wiss,

Janney, Elstner Associates, Inc., to evaluate the condition of the aging balconies. Licensed

structural engineer Tracy R. Naso, who is an associate principal and project manager at the

engineering firm, supervised the project and authored a report dated July 14, 2015, setting out the

firm’s observations and recommendations.

¶ 10   Naso’s report indicated that she earned a bachelor of science degree in civil engineering

from the University of Kentucky in 2003 and a master of science in structural engineering from

the University of Illinois at Urbana-Champaign in 2004. Naso “specializes in the investigation

and repair of reinforced concrete structures, including conventional, post-tensioned, prestressed,

and antiquated systems” and has experience with “tunnels, parking structures, plazas, stadiums,



                                               -6-
1-17-1842
pools, and highrise towers.” Naso also “designs structural repairs for the remediation and

strengthening of new and existing structures, develops construction documents, and provides

construction period observation and administration services for the implementation of repair

designs.”

¶ 11   Naso documented that her firm’s inspections at North Shore Towers had begun in

response to the reports of four unit owners regarding the condition of their balcony floors or

handrails. In April and May 2015, Naso and her team of engineers completed a “close-up”

inspection of units 407B, 505B, 602B, and 603B in the 9560 Gross Point Road building and used

binoculars to conduct “a visual review from grade” of all the balconies in both condo buildings.

Naso, who had experience in this type of evaluation, averred that “[v]isual inspection of

balconies from the ground, using binoculars, is a customary method used in the industry to assess

structures like North Shore Towers’ balconies.”

¶ 12   After the report and passage of the special assessment, additional owners asked for closer

inspections of their balconies. In November 2015, one of Naso’s team members, Dick Arnold,

returned to the site and stood on and inspected an additional 39 balconies. Naso did not prepare a

second written report but was in communication with the Board and also attended some board

meetings during this time frame regarding how to best address the identified problems. Naso

subsequently completed an affidavit dated March 3, 2017, in connection with this litigation.

¶ 13   In her July 2015 report, Naso described the balcony construction as corrugated steel

decking, which was supported on floor joists that cantilevered out from the building structure. A

steel channel had been installed around the perimeter edge of each balcony, and the steel pan was

then filled with concrete. The concrete and steel base was shielded by a green waterproofing

membrane, which covered the top of the balcony and had a short return up the exterior of the



                                              -7-
1-17-1842
building’s masonry veneer. Six steel posts had been welded into the steel channel installed

around the perimeter of the balcony, and then six vertical anchors were fitted over the posts and

secured with screws. From there, a prefabricated aluminum railing was anchored by screws into

the six vertical posts and into the masonry. The top height of the rails was 41 inches, with a 4-

inch gap between the top of the balcony slab and the bottom rail. The vertical spindles were

spaced 6 inches apart.

¶ 14   Naso documented bubbling, peeling, lifting, and cracking in the waterproofing

membranes of the four balconies that had prompted the investigation and been available for

“close-up investigation.” She indicated that, once water penetrated beneath the membrane, it

became trapped, the long-term exposure to moisture caused the steel edge channel to corrode,

built-up rust caused the edge channel to rotate outward, and the attached hand railing then also

rotated outward. In addition, the trapped water saturated the concrete infill and damaged it

through cyclic freezing and thawing.

¶ 15   With regard to the 86 balconies that been inspected from the ground level, Naso

documented that some had visible corrosion, extensive damage to the handrail bases, and

outward displacement of the railings. The corrosion and “[e]xtensive damage” that occurred to

the bases of the handrail posts was “typical for the balconies along Gross Point Road,” although

Naso did not specify how many balconies were on Gross Point Road. “At these locations, the

aluminum was split vertically along the corners of the bases of the posts, and both dark red and

white corrosion byproducts were visible” from the ground. The red corrosion was from the steel

base, and the white corrosion was from the aluminum railing. Naso noted visible handrail

displacement in 23 balconies along Gross Point Road, one handrail that was detached from the

exterior masonry, and one handrail with a separated joint. Thus, some but not all 90 balconies



                                              -8-
1-17-1842
had defects.

¶ 16   In order to remediate the balcony floors, Naso recommended removing the unsound

concrete; cleaning and inspecting the steel decking; making repairs to the steel decking, edge

channel, and their welded connections; coating the exposed steel surfaces with corrosion-

inhibiting paint; restoring the concrete infill; and, after adequate curing, applying flexible sealant

between the steel edge channel and the concrete infill slab and finally reinstalling the

waterproofing membrane. In order to remediate the issues with the railings, Naso recommended

reinforcement or replacement of the posts, and she pointed out that reinforcement was a short-

term solution that would not address the underlying corrosion and that it appeared the posts were

part of modular system whose components could be replaced as needed. There was a potential,

however, that the local building authority would insist on replacement of the handrails. The 41-

inch top height of the existing handrails was slightly shorter than the 42 inches required by the

current building code, and the 6-inch spacing between the spindles exceeded the maximum 4-

inch spacing permitted by the current building code. If the building authority determined that the

“repair [cost] exceeds a certain percentage of the replacement cost,” then the authority might

require retrofitting or replacing the handrails to conform with the current building code.

¶ 17   Finally, Naso noted, in addition to the observed deterioration in the concrete floors, steel

posts, and aluminum railings, that in some instances, the only problem was that the “handrail

connections” were visibly “loose or displaced” and “should be repaired as part of routine

building maintenance.”

¶ 18   Naso’s written report was four, single-spaced pages and accompanied by numerous

photographs of the identified issues. For instance, “Figure 1. Exposed structural framing on

underside of balcony,” “Figure 2. Failure of membrane at joint between steel edge channel and



                                                -9-
1-17-1842
concrete,” and “Figure 3. Pullout of anchors at top balcony railing.”

¶ 19   Naso’s deposition transcript indicates that in addition to her written report, she met with

the Board to discuss the “repair documents,” attended Board meetings regarding the problems,

and exchanged e-mails with the property manager, instead of writing a second written report.

Naso did not recommend multiple repair projects because the structural degradation was ongoing

throughout the property and time and money would have to be spent each time a contractor

assembled scaffolding. Although Naso stood on only four balconies in the spring of 2015, during

a followup inspection in November 2015, one of the firm’s engineers stood on and inspected an

additional 39, for a total of 43 “close up” inspections. Naso’s firm notified the Board that it

should advise certain unit owners they should not use their balconies due to the “dangerous

condition.”

¶ 20   In her subsequent affidavit, Naso emphasized the severity of the problems that were

observed in 2015 and the extent of her safety concerns in 2015. She summarized that a group of

balconies “constitute unsafe conditions” and “require immediate repair” and another group of

balconies are “less advanced” but “are also in immediate need of repair.” In other words, it was

her “professional opinion that North Shore Towers should begin balcony repair work

immediately.” It was likely that none of the balconies highlighted in her 2015 report could

“sustain the concentrated 200-pound load required by the building code” and that the balconies

“pose a safety threat.” The worst of the railings had detached from the building and could not

“fulfill [the] intended purpose of preventing a fall.” Naso also cautioned against the additional

deflection (outward bowing) that could occur in the railings, such that “one could fall over the

railing.” The most cost-effective and fastest way to handle the structural degradation that had

occurred or would occur at North Shore Towers was to address all of the balconies, regardless of



                                              - 10 -
1-17-1842
their state of disrepair, in one project. This was largely due to the cost of assembling scaffolds to

access the balconies and the efficiency that would occur by ordering materials and implementing

the repairs through one contract, rather than in multiple projects. Multiple projects would be

more expensive, would take longer, and were inadvisable because all of the balconies were of

similar construction and the same age, the structural degradation was ongoing, and the rate of

deterioration would increase over time. Naso further cautioned that her engineering firm had last

inspected the balconies in November 2015 and that it was “very possible” that the degradation

had worsened and also now encompassed additional balconies, due to passing of two winters, a

spring, and a summer. Furthermore, the degradation would continue while North Shore Towers

obtained permits, suffered delays or shutdowns due to inclement weather, including the onset of

another winter, and completed a project that would require at least six months.

¶ 21   Dedic’s structural engineer, Moshe Calamaro, completed a bachelor of science degree in

1976 at Technion, Israel Institute of Technology, in Haifa, Israel. Calamaro then gained

experience as a structural design engineer while working for firms in the Chicago area until

opening his own structural engineering office in Evanston, Illinois, in 1991. Calamaro offered his

written opinion on the basis of his two site visits to North Shore Towers in March and April 2017

to “approximately 12” units, the observation of additional units from street level, and a review of

Naso’s report. During his deposition on April 19, 2017, Calamaro clarified that he stood on eight

balconies and, from that vantage, he looked over to evaluate four adjacent balconies.

¶ 22   In his one-page letter to Dedic’s attorney dated April 10, 2017, Calamaro indicated he

agreed with Naso that the balconies suffered from “deficiencies with different degrees of

severity,” including problems with (1) the railings’ horizontal top rail connection to the masonry

building, (2) the railing posts’ condition/connection to the balconies steel edge channel, and



                                               - 11 -
1-17-1842
(3) the condition of the steel edge channels and the joint between the steel and concrete.

Calamaro indicated he agreed with the proposed repair details, other than the scope of the

concrete deck edge repair, “which is the most expensive part of the project.” It was his opinion

that the repair drawings that had been used to solicit competitive bids did not “directly address”

damage to the rotated steel channels and that this issue “will add substantial costs that are not

addressed in the bids.”

¶ 23   During the April deposition, Calamaro made clear that he was tasked with inspecting

specific balconies and that it was not his intention to examine every balcony at the development.

At the conclusion of his letter to counsel, Calamaro indicated that on the basis of his “limited site

visit,” he concluded:

       “[N]one of the units that I have observed are in imminent condition of collapse or should

       be considered to require emergency repairs. After a full review of all the [balconies], a

       summary/list of the balconies that should not be used due to railing issues or steel

       [channel] issues should be identified and be repaired on an expedited basis. The rest of

       the balconies should be identified for their required repairs and work should proceed as

       acceptable to the *** owners and as agreed with the contractors.” (Emphasis in original.)

¶ 24   At his deposition, Calamaro acknowledged that he had not been retained to analyze

whether any of the balconies were code-compliant, he had reached no opinion on the topic, and

he “couldn’t testify to a reasonable degree of structural engineering certainty whether or not the

12 balconies *** were compliant with any applicable codes.” Thus, he had no opinion as to

Naso’s statement in paragraph 14 of her report: “The [56] balconies highlighted [in yellow and

red marker on Exhibit C of her report] have a reduced capacity for a load carrying as described in

the building code. In their current condition, these balcony railings would not likely be able to



                                               - 12 -
1-17-1842
sustain the concentrated 200-pound load required by the building code. Therefore, they do not

comply with the law and pose a safety threat.” Calamaro agreed that if a balcony did not comply

with a local or state building code, it should be brought into code compliance, in part to avoid

fines or penalties, but Calamaro disagreed that this should be done “immediately.” He agreed

that he could render an opinion only as to the 12 balconies he had stood on or overlooked from

an adjacent balcony. He conceded that the Naso “investigation and recommendations [were]

much more detailed” than his.

¶ 25   In his opinion, a balcony’s condition would be an “emergency” if its concrete slab were

going to collapse, but it would not be an “emergency” if its railing could not withstand 200

pounds. “[I]f a railing won’t withstand the required load, which is set forth in the building codes,

you shouldn’t use the balcony,” because it is “dangerous [but only to someone using the

balcony], and [he] would prohibit somebody from entering the balcony.” Also, the “[railings]

that had the deformity or bowing should be closely looked at,” and Calamaro would

“recommend to the owners not to use [the balcony in that condition]” and “to evaluate it and

repair it.” Under questioning by Dedic’s attorney, Calamaro confirmed that the issues identified

at North Shore Towers were “confined to the railings.”

¶ 26   Dedic testified first at the trial. Dedic owns unit 208B with her husband. When the

Dedics purchased the condominium in 2005, they had an inspector come out, and the inspection

report did not make an issue of the balcony. In September 2016, she received notice of the

special assessment and that her unit’s share was $17,000. Dedic was “shocked” because after 12

years she had heard no complaints about the conditions of the balconies and because there was

“nothing wrong with [her] balcony.” Dedic did not know, at the time, that the Board had hired

Naso’s firm in 2015. The Board’s meeting minutes for May 2016 indicate that Dedic was present



                                               - 13 -
1-17-1842
and that the board discussed the need for balcony repairs and its receipt of four competitive bids,

but Dedic did not recall hearing this discussion. Dedic and a neighbor solicited a petition to take

a unit owner vote on the special assessment, and after obtaining signatures from more than 20%

of the unit owners, Dedic gave the petition to the president of the condo board. At the next board

meeting, the board’s lawyer, Bartell, said the special assessment was to cover an “emergency”

and there would be no referendum. Karen Chou, the owner of unit 505A and a professor of

structural engineering, was also there to answer questions. Chou said that her balcony was fine

and was not one of the 56 balconies listed as not code-compliant but that Chou supported Naso’s

report and recommendations.

¶ 27   Dedic admitted that her intention was to vote down the special assessment regardless of

what was in Naso’s report and that Dedic filed suit without having a structural engineer review

the information. Dedic does not have an engineering background, and when asked how she could

determine the accuracy of Naso’s report without having an expert look at it, Dedic responded, “I

know that [a] majority of the people in my building [do not] have problems, including me.”

According to Dedic, Naso “only inspected three to four [balconies] and then she made [the]

determination [that all of the balconies should be addressed in a single project].” Dedic has since

been elected to the Board and testified that to obtain answers regarding structural engineering,

she would “probably research or hire somebody,” specifically a structural engineer.

¶ 28   Judy Erlich has owned unit 405A since May 2005, became a board member in 2013, and

was reelected for another two-year term and chosen to be the Board president as of November

2015. Erlich testified that the “balcony issue started to surface” in 2014 when a few owners made

complaints, starting with one owner who said her balcony was “in bad shape” and needed to be

addressed so that she could move out the following year. Erlich could not recall how many



                                              - 14 -
1-17-1842
owners came forward, but it was enough that the Board discussed it in “various Board meetings”

and hired Naso’s firm. Naso also attended “several” board meetings. Board meetings were open

to all unit members, but unless it was the annual general meeting or there was “an issue at hand,”

then maybe about only 30% of owners attended. When Naso determined the balconies had some

serious issues, the Board agreed Naso should solicit bids from contractors based on the findings.

The Board had the property manager call those unit owners whose balconies were an

“emergency,” and Erlich also spoke with other unit owners who asked about the situation. Erlich

had “[m]any” conversations with Naso about the balconies. The Board invited the opinion of

Karen Chou, a unit owner and professor of structural engineering at Northwestern University,

whose balcony was fine and who would not have any apparent reason to support a project that

addressed all of the balconies. The Board sought out Chou’s review of the reports and the

contractor bids because the Board was “shocked” by and skeptical of the bids. After Chou

reviewed everything, she met with the Board and Naso to question every line item and “give

[them] quite a cross-examination.” Most of the Board did not understand the technical

conversation between the engineers, but Chou and Naso came to an agreement that all the

recommended work needed to be done. Erlich relied on the engineers’ knowledge and

recommendations about how to proceed. The Board discussed remediating only the worst

balconies, but when the Board learned how many other balconies had degraded and would

further erode over the years, the Board decided it made sense to address them all together. Erlich

read the condominium declaration to mean that even a single balcony could result in an

“emergency” special assessment. Three years earlier the Board had followed expert advice to

“completely redo” the elevators in order to make them safe and bring them up to the current

code, because that was the Board’s practice, even if not cited for violations. When Erlich was



                                              - 15 -
1-17-1842
asked “why somebody whose balcony is in perfect shape as far as you know is paying to have

her balcony repaired,” Erlich responded that neither she nor Dedic “know what to look for and

whether or not there is a real issue” and that condominium association members “all share in the

expenses of the entire building.” When asked whether she had received an opinion on the

percentage of the overall cost that was being incurred to address the 56 defective balconies,

Erlich answered that Naso told her 85 to 90% of the total cost was to address those 56.

¶ 29   Calamaro testified consistently with his letter and deposition regarding the eight

balconies he stood on and the four he inspected from an adjacent balcony. He did not consider

the condition of the balconies to be an “emergency” because they were not in imminent peril of

collapse or falling off the building. He agreed that a balcony railing that would not support a

200-pound point load (or 50 pounds per foot) was “dangerous,” that someone pushing on such a

railing could fall off, and that such a balcony “shouldn’t be used as a balcony.” Naso did not cite

a scientific analysis for her conclusion that the railings could not withstand a 200-pound point

load. Calamaro had not determined whether the railings were capable of withstanding a 200-

pound point load. He also agreed that all of the North Shore Towers balcony railings were out of

code-compliance because of the inadequate railing height and spacing of the bars, but he said if

the railings were not being repaired or worked on, the Board did not have to upgrade the railings

to the code standards.

¶ 30   Dolores Orlove, who has owned unit 305A for 28 years, testified that she had attended “a

board meeting” in the last year and did not recall any discussion of the balconies’ structural

integrity, she did not discuss the topic with “anyone from the board,” and she did not “ever have

a discussion with anyone regarding whether any of the balconies were code compliant.”

¶ 31   At the conclusion of Orlove’s testimony, Dedic rested her case, and the Board moved for



                                              - 16 -
1-17-1842
a directed finding. The judge denied the Board’s motion, and the trial continued.

¶ 32   Naso testified consistently with her report, affidavit, and deposition. Naso added that the

waterproof membranes in use at North Shore Towers were to protect the structures, the

waterproof membranes had a service life of 10 to 15 years, and the visible corrosion staining was

an indication that “the deck is corroding [underneath the membrane].” When steel corrodes, the

volume of rust can be up to 10 times greater than the volume of the original material, so there

was a volumetric increase creating pressure, which caused some of the railings to bow outward.

After Naso’s written report to the Board in July 2015, 39 additional owners requested

inspections, at which point, Naso’s colleague, under her supervision, inspected those additional

balconies in November 2015. Like Naso, he performed a visual inspection while standing on

each of those 39 balconies and using a hammer to sound different surfaces for deterioration. The

firm did not author a second formal written report at that point, but it did communicate to the

Board and confirm that there was a systemic problem with a relatively large portion of the 90

balconies and that the firm was recommending that the Board proceed with repairs.

¶ 33   Although Naso identified only 56 balconies with inadequate railings, she disagreed with

Dedic’s contention that “nothing is wrong” with the other 34 balcony railings. All 90 balconies

were the same age and construction and were susceptible to generally the same loads and forces

that the firm observed during the inspections. While the 56 were the “worst,” the 34 could have

“ongoing deterioration that just hasn’t manifested yet.” This is because the waterproof coating

that had been applied was “good practice” but there was “very little obvious maintenance” over

the years and the product had not been recoated at the 10- or 15- year mark as it should have

been. Naso said “based on our experience with the coatings *** we were seeing [cracks and

corrosion staining which indicate] that [the coatings] were no longer effective,” that water was



                                              - 17 -
1-17-1842
accessing the steel components, causing corrosion which led to section loss, which in the

extreme case is going to lead to structural failure. So the firm recommended that the Board begin

repairing the 56 balconies that exhibited structural degradation and that, during the repair project,

the firm access the remaining 34 balconies from the exterior, perform close-up inspections, and

recommend any additional repairs that it found were necessary. The firm also recommended that

the Board recoat all the balconies in order to “significantly slow down” the number of balconies

that would become hazardous in the near future. The firm made these recommendations based on

the site inspections performed in the spring of 2015, November 2015, and the spring of 2016,

meaning that the recommendation was already between a year and two years old and that the

degradation was ongoing.

¶ 34   The balconies had not been cited for building code violations. The “issue” the firm

identified was not the height or spacing of the railings as mandated under the modern building

code but was “splitting and corrosion and section loss, that has reduced the inherent capacity” of

the railings. “[I]n laymen’s terms, it’s not that these balconies are only 41 as opposed to 42

inches high, it’s that if you lean on them they’re going to break.”

¶ 35   Nearly all of Naso’s work involved investigating a reported problem, determining the

cause, designing repairs, soliciting bids, and then following the repair project through to

completion of the work. Because of the numerous balconies in the Chicago area, there are

contractors that specialize in repairing balconies, and these were the contractors that Naso’s firm

recommended and solicited bids from for the North Shore Towers work. The chosen contractor

would rig a suspended scaffold or swing stage from the roof in order to descend to the individual

balconies without having to enter any of the owners’ units. Naso or another representative of the

firm would use this access in order to evaluate the actual condition of each balcony and then



                                               - 18 -
1-17-1842
instruct the contractor to perform the individual corrections that were necessary. The contract

had been written so that the contractor would be doing only the repairs that the firm identified

through these further, individual balcony inspections. Every balcony would get new masonry

connectors, deck recoating, and protective paint on the steel, but the structural repairs would be

individualized. Remediating just the 56 worst balconies accounted for 80 to 85% of the total

budgeted cost. Naso met with the Board and Chou to walk through the bids in detail and discuss

the benefits and drawbacks of addressing only the 56 balconies. Naso projected that this

approach would lead to another significant repair project within five years.

¶ 36   Naso attended two “town hall meetings” to answer questions posed by the unit owners.

The “reception [at the first meeting] was a little hostile,” there were “a lot of comments [from

unit owners] that did not seem to be fully informed,” and the evening was “chaotic.” Relatively

few questions were directed to the repair project itself; instead, there were “a lot of accusations”

and the implication was that somehow the Board, the firm, or the contractor was personally

benefitting from the project. Naso was not able to give full answers because of the many

interruptions. It was “difficult to have a frank conversation with any of the owners” in that

setting, and several had to come up after the meeting to get a full explanation. The second

meeting was a little smaller and focused on the Board’s decision and the amount of the special

assessment.

¶ 37   Naso indicated her firm would earn 8 to 10% of the total cost of the project and that this

range was “very typical for professional services” on this type of project. Naso denied that this

fee was why she recommended doing preventative maintenance in addition to structural repairs.

The winning bid was actually the result of Naso asking one of the contractors to review some of

their specified costs and lower them if possible, which the contractor did.



                                               - 19 -
1-17-1842
¶ 38   Naso did not perform a physical load test to determine that the railings could not support

200 pounds of pressure because it was “obvious based on [her] experience and training that that

element cannot support the required load” and she used “engineering judgment.” Naso advised,

and the Board followed through on, telling specific owners and “some” additional owners who

subsequently reported deterioration to not use their balconies. The other 53 balconies presented a

problem if someone tripped and fell against the railing because the railing might not be capable

of restraining them from falling off the balcony. Naso disagreed that “a substantial part” of the

recommended work was “preventative maintenance” and characterized it as “maybe 20 percent

of the contract.”

¶ 39   Karen Chou owns unit 505A and is an assistant department chair and clinical professor at

Northwestern University’s department of civil and environmental engineering. At one of the

Board meetings regarding the balcony problems, Chou volunteered that she was a licensed

professional engineer and willing to help the Board evaluate the engineering report and

recommendations. Chou was one of the second wave of 39 unit owners who asked for a close-up

balcony inspection. Chou questioned the engineer who inspected her balcony and watched him

take photos and measurements of the railing, and look at the anchors. Chou’s balcony did not

have structural problems. Chou got her own copy of the engineering report, met with Naso to

discuss the details, and was satisfied by Naso’s answers. This was before the contract had been

sent out for bids. After unit owners received letters about the special assessment, there was a

meeting that was “very emotionally charged, very chaotic,” and “a shouting match.” Chou was

given an opportunity to tell them her opinion about the project but testified, “it’s almost like I’m

talking to my students,” “I don’t believe it [got] through,” and no one asked her any followup

questions. Chou disagreed with the statement, “you don’t mind paying the amount you were



                                               - 20 -
1-17-1842
assessed,” and she said that as a condominium owner, she had to “abide by the rules.”

¶ 40   Attorney Kerry Bartell testified that since 1998, she has devoted her law practice to

advising and representing community associations, including advising condominium boards

about their responsibilities under their declaration and the Act. Bartell advised the North Shore

Towers board about adopting the special assessment, taking a loan, and how to respond to the

unit owner petition for a referendum. The Board has a fiduciary responsibility to maintain the

property, protect its residents, and make sure the association operates properly. The referendum

language allows unit owners to “check on what the board’s doing,” but where there is an

immediate threat or a mandate by law, then “we don’t have any choice.” At North Shore Towers,

the safety issue and the mandate by law were one and the same. For something to be “mandated

by law,” a board did not have to wait for a municipality to tell the board to comply with the law.

In Bartell’s experience, “we are put behind the eight ball when we have the village involved,”

because the village’s priority is to bring the building up to code; so in a lot of cases there are

daily fines, and once the contractors are aware that the village is mandating the work, their prices

“go up exponentially.” It was advantageous to a condominium association to fix a code

compliance issue before the municipality got involved. Once the engineers determined there was

a structural integrity issue, which is an emergency and a mandate by law, Bartell told the board

of North Shore Towers not to hold a referendum because the board members should not be

delayed or inhibited in carrying out their fiduciary duties. If a special assessment were voted

down by the unit owners, the Board “goes back to the drawing board and has to start over.”

Potentially, the Board would have to tell the Village about the engineering report and make the

project much more expensive. Some condominium declarations enable the board to force

specific owners to pay for the repair or replacement of “exclusive-use” limited common



                                               - 21 -
1-17-1842
elements, but the North Shore Towers declaration was not written that way.

¶ 41   At the conclusion of the two-day trial, the judge took the case under advisement and

rendered a written decision approximately a month later. The judge found that both the

emergency and “mandated by law” exceptions apply in this instance, and she denied Dedic’s

motion for a permanent injunction. This is the ruling on appeal.

¶ 42   To be entitled to a permanent injunction, the party seeking the injunction must

demonstrate (1) a clear and ascertainable right in need of protection, (2) that he or she will suffer

irreparable harm if the injunction is not granted, and (3) that no adequate remedy at law exists.

Swigert v. Gillespie, 2012 IL App (4th) 120043, ¶ 27, 976 N.E.2d 1176. Generally, a decision on

whether to grant injunctive relief will be disturbed on review only if the decision is contrary to

the manifest weight of the evidence. Swigert, 2012 IL App (4th) 120043, ¶ 28; Gerber v.

Hamilton, 276 Ill. App. 3d 1091, 1093, 659 N.E.2d 443, 445 (1995). A trial court’s judgment is

against the manifest weight of the evidence if the opposite result is clearly evident. Gerber, 276

Ill. App. 3d at 1093.

¶ 43   However, when a case raises “pure questions of law,” then the merits of a permanent

injunction ruling are reviewed de novo. Swigert, 2012 IL App (4th) 120043, ¶ 28. Dedic

contends that the de novo standard of review governs in this instance because, by agreement, the

expert engineering reports and stipulated facts were admitted into evidence and the trial judge

was then required only to construe the language of the section 14(g) of the condominium

declaration and section 18(a)(8) of the Act and in particular the meaning of “emergenc[y]” and

“mandated by law.” 765 ILCS 605/18(a)(8)(ii), (iv) (West 2014).

¶ 44   Dedic supports her contention with citations to unpublished orders, that is, orders which

have no precedential value and are distributed with the express warning: “NOTICE: This order



                                               - 22 -
1-17-1842
was filed under Supreme Court Rule 23 and may not be cited as precedent by any party except in

the limited circumstances allowed under Rule 23(e)(1).” Ill. S. Ct. R. 23(e)(2) (eff. Jan. 1, 2011).

See Morrissey v. Harte, 2014 IL App (1st) 113643-U; Board of Directors of the Plum Creek

Condominium Ass’n v. Lorman, 2013 IL App (1st) 121198-U. Dedic does not come within any

of the stated exceptions for citing an unpublished order, and we will not condone her violation of

the mandatory rule by considering such orders. Voris v. Voris, 2011 IL App (1st) 103814, ¶ 17,

961 N.E.2d 475 (citation to an unpublished order is “strictly prohibited,” and neither an appellant

nor appellate can use a Rule 23 order to support any claim or argument).

¶ 45   Dedic also supports her contention with cases involving summary judgment. Summary

judgment is appropriate when no material fact is disputed and the facts and the law support but a

single conclusion. See Murphy-Hylton v. Lieberman Management Services, Inc., 2016 IL

120394, ¶ 16, 72 N.E.3d 323 (“A motion for summary judgment will be granted only where ‘the

pleadings, depositions, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.’ ” (quoting 735 ILCS 5/2-1005(c) (West 2012))); Palm v. 2800

Lake Shore Drive Condominium Ass’n, 2014 IL App (1st) 111290, ¶ 50, 10 N.E.3d 307 (“In

deciding a motion for summary judgment, the court must not try a question of fact but rather

determine whether one exists or if reasonable persons could draw different inferences from the

undisputed facts.”); Kopchar v.City of Chicago, 395 Ill. App. 3d 762, 919 N.E.2d 76 (2009) (trial

court dismissed plaintiff’s claim for a mandatory injunction and entered summary judgment

against plaintiff’s claim under the Freedom of Information Act (5 ILCS 140/7 (West 2006))).

¶ 46   By relying on these cases, Dedic fails to acknowledge that, although the bench trial was

sped along by stipulations, it was a trial, not a summary judgment proceeding, and that the judge



                                               - 23 -
1-17-1842
then weighed the evidence, particularly the conflicting reports and testimony of the experts,

before determining whether the facts came within either of the two statutory exceptions.

¶ 47   The trial judge’s task was to make factual findings to determine whether the deterioration

of the balconies posed an immediate danger to life, health, safety, or property so as to satisfy the

“emergency” exception and to determine whether the repairs recommended by Naso’s

engineering firm otherwise came within the “mandated by law” exception, such that the

condominium unit owners were not entitled to vote to reject the special assessment. Thus, the

de novo standard is inapplicable. In these circumstances, our role is to determine whether the

judge’s findings are against the manifest weight of the evidence and whether the judge erred

legally by denying injunctive relief. Hess v. Clarcor, Inc., 237 Ill. App. 3d 434, 450, 603 N.E.2d

1262, 1273 (1992) (when trial judge heard evidence in order to resolve request for preliminary

and permanent injunction, manifest weight standard governed).

¶ 48   With these principles in mind, after a full review of the record and the parties’ arguments,

we find no reason to disturb the trial court’s decision to deny a permanent injunction to Dedic.

The record demonstrates clearly that the railings of 56 of the 90 balconies posed imminent safety

risks to the unit owners and constituted an “emergency” as that word is used in the condominium

declaration and the Act. The record also shows that 80 to 85% of the cost of the remediation

project had to be incurred to address only these 56 most dangerous balconies, with the remaining

15 to 20% of the cost being incurred for preventative maintenance. The record also clearly shows

that the dangerous conditions did not comply with the local building code requirement that the

balcony railings be capable of withstanding 200-pound point load pressure. Thus, the balconies

not only posed safety risks that constituted an “emergency,” but also their remediation was

“mandated by law.” Therefore, there was no entitlement to a unit owner referendum on the $1.01



                                               - 24 -
1-17-1842
million special assessment.

¶ 49   More specifically, it is undisputed that balconies 407B, 505B, 602B, and 603B suffered

from significant deterioration, which made them an immediate danger to life, health, safety, or

property. The balcony deterioration established in the record included degradation of the

concrete foundation and/or the waterproof membrane due to moisture and other elements,

corrosion, pack rust, or distortion of the steel edge channel that supported the base of the

handrail, and either bowing of the handrail or detached or detaching connections between the

handrail and masonry building due to the use of connectors suitable for drywall but not masonry.

These facts were established by the Board’s expert witness, Naso, through her structural

engineering report, affidavit, and deposition and trial testimony. Naso’s observations and

opinions were bolstered by the various lay witnesses, and they were not disputed by Dedic’s

expert witness, Calamaro. In addition, Dedic conceded in the complaint she filed on October 27,

2016, that at least some of the balconies were in “need [of] ‘immediate’ repair,” and she makes

similar statements on appeal, such as “there were a few balconies that could conceivably be

classified as emergencies.”

¶ 50   The dangerous conditions, however, were not limited to the first four balconies, which

Dedic conceded were in need of immediate remediation. The record indicates that, because of the

severity of the problems that were documented in the first four balconies, the Board asked

Naso’s firm to expand the inspection to the entire complex. Not every balcony could be accessed

for a “close up” inspection, but Naso testified that the ground-level observations with binoculars

that were performed were well accepted among structural engineers when viewing the condition

of structures such as the North Shore Towers. Similarly, Calamaro used a camera from “street

level” to “get a general idea” of the condition of some balconies, which he could not visit



                                              - 25 -
1-17-1842
personally. All of the North Shore Towers balconies were the same age and made from the same

materials, and what was observed from the ground level was similar to what had been observed

close up. Based on her observations, Naso advised the Board to tell certain unit owners not to use

their balconies, and she advised the Board to begin corrective work. In her July 2015 report,

Naso also documented her concern about the height of the railings and the wide spacing of the

spindles, and the fact that neither of these conditions met the requirements of the current building

code.

¶ 51    Dedic erroneously contends the Board relied on only Naso’s written report before

adopting the special assessment. The record indicates Naso supplemented her written report by

meeting with the Board on several occasions, and by e-mailing with the property management

company that first recommended the use of Naso’s firm. Naso also helped the Board obtain

competitive bids from suitable contractors, and the winning bid would become the basis for the

specific amount of the special assessment. Unit owner Professor Chou, who would have to pay

for a portion of the repair project despite her unit’s balcony being “fine” or “safe,” volunteered to

help the Board understand Naso’s report and give her opinion as a licensed professional

engineer. Chou was given her own copy of Naso’s report. Chou also had the opportunity to

question Naso in person, while the Board was listening, and “cross-examined” Naso about the

details of her study and recommendation. Much of this conversation between the engineers was

“technical” and exceeded the Board’s knowledge of structural engineering concepts and the

potential ways of remediating the balcony defects. Chou was also present when a member of

Naso’s firm came to inspect the professor’s balcony, and Chou posed questions and observed his

investigation techniques. Chou concluded and advised the Board that Naso’s study and her

recommendation were sound. Thus, the record indicates that the Board had benefit of far more



                                               - 26 -
1-17-1842
than just Naso’s July 2015 written report when the Board adopted the special assessment in

September 2016.

¶ 52   Calamaro offered his opinion that there was no emergency because the balcony slabs

were not in imminent danger of collapsing from the building, but the trial judge rejected this

conclusion in part because the safety of people who use the railings as load bearing is addressed

in the condominium declaration and the Act. The definition of an emergency in the declaration

and Act includes not only an immediate danger to the structural integrity of the common

elements of the condominium complex, as Calamaro would read the definition, but also an

immediate danger to the life, health, safety, or property of the unit owners. Naso used her

training, experience, and site observations to opine that many of the railings could not support a

200-pound point load. Both Naso and Calamaro testified that a balcony railing that was unable to

support a 200-pound point load constitutes a safety concern, as someone who fell against or

pushed the railing would not be restrained by the railing and could fall from the deck to severe

injury or even death. Although a deficient railing did not meet Calamaro’s definition of an

emergency, he did agree that a deficient railing was a dangerous condition and that no one

should use a balcony with such an inadequate railing.

¶ 53   Based on Naso’s opinion, attorney Bartell testified that she advised the Board that the

200-pound load-bearing requirement for the railings fell within both the “emergency” and

“mandated by law” exceptions because the weakened railing posed a safety concern to persons or

property and its remediation was mandated by law. The Board relied on this opinion when it

decided to reject the petition for a unit owner referendum. Again, the undisputed testimony also

indicated the cost to repair just the 56 balconies with documented defects in the deck, railing, and

masonry connectors that constituted emergency conditions was 80 to 85% of the total cost,



                                               - 27 -
1-17-1842
which surpassed the 115% threshold. Thus, the manifest weight of the evidence supported the

judge’s conclusion that the special assessment was to address an “emergency” and conditions

that should be remediated as “mandated by law” and that Dedic was not entitled to an injunction

preventing the Board from implementing the special assessment and executing a repair contract

until after unit owners are permitted to vote.

¶ 54   Dedic contends the ruling is flawed for many reasons. First, Dedic contends there was no

emergency because the Board relied on Naso’s report when it adopted the special assessment,

not on Naso’s subsequent affidavit, and the report does not use words like “immediate” or

“unsafe.” However, as discussed above, the record indicates that in addition to the written report,

Naso had multiple conversations with the Board and that they discussed the urgency of the

situation before the Board adopted the special assessment. The Board also had the benefit of

Chou’s opinion, after Chou read the report and questioned Naso about the details and

recommendation. The record also indicates that Naso had e-mail conversations with the property

management company that was assisting the Board in its efforts to prudently and timely address

the condition of the aging balconies.

¶ 55   Dedic contends there was no emergency because no written notice was sent to any unit

owner to warn her or him of the danger nor were any balconies closed off. It is undisputed,

however, that the owners of balconies in the worst conditions were personally contacted by the

property manager and promptly warned about the danger. Dedic does not explain how the delay

and formality of a written warning would be any more indicative of an “emergency” than these

prompt conversations. Board president Erlich testified that the property manager contacted the

unit owners who needed to be warned and that not every unit owner was contacted because not

every balcony “was an emergency.” Attorney Bartell’s letter to Dedic in October 2016, before



                                                 - 28 -
1-17-1842
Dedic filed suit, included the statement, “[i]t is the opinion of [Naso’s firm] that a number of the

balconies are unsafe for use by the homeowners, and we understand that the Board has already

advised those owners to refrain from using them until the repairs can be completed.” Moreover,

there was no need to warn Dedic because the engineering report did not suggest there was a

problem with Dedic’s balcony, Erlich testified that the condition of Dedic’s balcony “was not an

issue” and “I don’t believe [she has an emergency],” and Dedic testified that there was “nothing

wrong with [her] balcony.”

¶ 56   Dedic also contends there is an inconsistency between the Board’s indication that the

condition of the balconies amounted to an “emergency” and the “glaring failure of the [Board] to

do anything to remediate the balconies in the two years from the date of the report.” Attorney

Bartell testified, however, that the Board’s fiduciary duties required it to use due diligence in

evaluating the engineering report, obtaining competitive bids, and investigating the possibility of

financing for unit owners who could not immediately pay the full amount. See also 765 ILCS

605/18.4 (West 2014) (stating the powers and duties of a condominium board of managers).

Along these same lines, Dedic points out that no repair work was undertaken between the July

2015 engineering report and the May 2017 trial date. We reject this as an indication that there

was no “emergency” because, in addition to the time spent on the Board’s due diligence, Dedic’s

lawsuit was reason for the Board not to proceed.

¶ 57   Dedic next contends the repair schedule shows a lack of urgency because, even though

the low bid was selected in August 2016, the actual repair work was not scheduled to begin until

March 2017. Dedic contends this is an indication the Board acted for convenience and not

urgently. Dedic’s argument, however, relies on only a brief note in the September 2016 meeting

minutes that the purpose of the meeting had been “Approval of Special Assessment by Board for



                                               - 29 -
1-17-1842
repair of all balconies to commence in or around March 2017 and last up to approximately 1.5

years.” This brief statement does not convey enough information from which we could deduce

why the Board acted or why the anticipated start date was “in or around March 2017,” and we

reject Dedic’s contention that the schedule indicates a lack of urgency or inadequate concern

about the danger the balconies posed to unit owners.

¶ 58    Finally, Dedic contends none of the repairs were “mandated by law” because there was

no need to meet the updated building code, if only “a certain amount” of repair work was

undertaken. The record indicates that the 200-pound point load was a legal requirement and that

the special assessment was adopted in part to address that legal requirement. Furthermore, Dedic

is mischaracterizing the Board’s motivation for determining that the balcony railings would be

remediated. Dedic cites to Naso’s hearing testimony as to whether the village would require the

railings to be updated in order to conform to the closer spindle spacing and higher height

specified in the current building code. Naso testified that the village confirmed that it would “not

force any kind of upgrade on the balconies as long as the railings were just being repaired.”

Dedic’s argument ignores the ensuing questions and answers. Naso was next asked whether she

was “considering that part, the spaces and heights” when she was forming her opinion in 2015

about “the safety or danger posed in this case.” Naso answered, “[n]o, we [were] not,” and she

reiterated:

        “So [the issue is] not that the railings don’t necessarily meet the code as they are if they

        were fully intact and brand new. The issue is that there has been degradation that has

        caused harm to the railings themselves. And because of that splitting and corrosion and

        section loss, that has reduced the inherent capacity of that portion of the structure.”

In short, the testimony is part of a record that clearly shows that the 200-pound point load was a



                                                - 30 -
1-17-1842
legal requirement and that the special assessment was adopted in part to address that legal

requirement.

¶ 59   Again, there is ample support in the record to support the trial judge’s findings and

ruling, and we do not find any of Dedic’s appellate arguments persuasive. The order on appeal is

affirmed.

¶ 60   Affirmed.




                                             - 31 -